NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

ALFONSO L. MILES,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-1748
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed January 23, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Kimberly K.
Fernandez, Judge.

Alfonso L. Miles, pro se.


PER CURIAM.

              Affirmed. See Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); O'Neal

v. State, 862 So. 2d 91 (Fla. 2d DCA 2003); Brown v. State, 827 So. 2d 1054 (Fla. 2d

DCA 2002); Greenlee v. State, 591 So. 2d 310 (Fla. 2d DCA 1991); Johnson v. State,

917 So. 2d 1011 (Fla. 4th DCA 2006).



NORTHCUTT, SLEET, and SALARIO, JJ., Concur.